DETAILED ACTION
Status of the Claims
	Claims 5, 8 and 11-15 are cancelled. Claims 1-4, 6-7 and 9-10 are pending in this application. Claims 1-4, 6-7 and 9-10 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2019/056877 filed on 03/19/2019, claims priority from the foreign application EP18162879.3 filed on 03/20/2018. 
Rejections Withdrawn
The USC 101 rejection over claim 14 is withdrawn per Applicant’s cancellation of the claim. 
The USC 112b rejection over claims 1-5, 10 and 14 is withdrawn per Applicant’s amendment of deleting preferably from the claims as well as per Applicant’s cancellation of claim 14. 
The USC 102 rejection over claims 1, 3-4 and 6-14 over Richard is withdrawn per Applicant’s amendment of narrowing the particle size limitation to “from 50 nm to 300 nm”. 
The USC 103 rejection over claims 1-2 and 5 over Richard and Luther is withdrawn per Applicant’s amendment of narrowing the particle size limitation to “from 50 nm to 300 nm” in instant claim 1. 
The non-statutory double patenting rejection over copending Application No. 16/981,788 is withdrawn per Applicant’s filing of terminal disclaimer. 
The non-statutory double patenting rejection over U.S. Patent No. US7019020B2 in view of Richard is withdrawn per Applicant’s amendment of narrowing the particle size limitation to “from 50 nm to 300 nm”.
The non-statutory double patenting rejection over copending Application No. 16/977,209 in view of Luther is withdrawn per Applicant’s amendment of claim 1 to define the instant claim as an oil in water emulsion and providing evidence of criticality for the O/W in its specification. 
New Rejections – As Necessitated by Applicant’s Amendments
Applicant has amended claim 1 such that it now requires 1,4 di(benzoxazol-2'-yl)benzene mean particle size Dn50 of “from 50 nm to 300 nm”. Previously, Applicant’s size limitation was “less than 1000 nm”. Applicant also amended claim 1 such that it now requires an O/W emulsion form for the topical composition, “comprising an oily phase dispersed in an aqueous phase in the presence of cetyl phosphate as an O/W emulsifier”, wherein these limitations were imported from prior claims 5, 11 and 13. While these limitations were considered in the respective dependent claims, the instant claim 1 is now much narrower comprising the abovementioned limitations which were not considered for the instant claim 1 altogether. These amendments necessitate a new ground of rejection due to the substantive amendments narrowing the scope of claim 1. Note that an examiner cannot be expected to foresee whether or how an applicant will amend a claim to overcome a rejection except in very limited circumstances (e.g., where the examiner suggests how applicant can overcome a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Herve Richard et al (WO2002039972A1, publication date: 05/23/2002, previously cited) (Hereinafter Richard) and Bernd Herzog et al (Physical properties of organic particulate UV absorbers used in sunscreens II. UV-attenuating efficiency as function of particle size Journal of Colloid and Interface Science 276 (2004) 354–363) (Hereinafter Herzog), evidenced by DSM (AMPHISOL® K, DSM, downloaded in January 2022, previously cited) (Hereinafter DSM), also evidenced by Malvern Panalytical (Mastersizer range, Malvern Panalytical, downloaded in January 2022, previously cited) (Hereainfter Malvern Panalytical), also evidenced by Helmut Luther et al (EP 0893119 B1, publication date: 09/03/2003, previously cited) (Hereinafter Luther).
Regarding claims 1 and 4, Richard teaches a composition comprising 1,4-di(benzoxazol-2'-yl)benzene (structurally equivalent to 1,4-phenylene-bis-(2-benzoxazolyl)) having a mean particle size of 450 nm (nano sized) (claim 2, example 1) wherein the composition is an oil-in-water emulsion (Example A). Richard teaches particle average size of between 20 nm and 2 μm (claim 5). In figures 1-2, Richard also discloses particles that are within the instantly claimed range of 50 nm to 300 nm. The figures are provided below:

    PNG
    media_image1.png
    981
    716
    media_image1.png
    Greyscale
 
Richard also teaches an additional UV filter such Ethylhexyl Salicylate (claim 10) to be in the composition which is “a substance which absorbs light in the UVB and/ or UVA range and which is liquid at ambient temperature (UV-filter oil)”. Richard teaches “sunscreens” (claim 10) such as Ethylhexyl Salicylate (claim 10) to be “one or more organic sunscreens active in the UV-A and / or UV-B range” (claim 9). Richard also teaches homosalate (page 5) and octocrylene (page 5, claim 10). Richard also teaches “applying to the skin an effective amount of the cosmetic composition” (topical) (page 7). Regarding the “determined by laser diffraction” limitation in the instant claim, Richard teaches using Mastersizer 2000 device for the particle size measurements (page 7, page 4) which is a laser diffraction particle size analyzer evidenced by Malvern Panalytical (page 1). Regarding the instant limitation of “Dn50”, the instant specification recites “The term 'mean particle size' as used herein refers to the mean number based particle size distribution Dn50 (also known as Dn0.5) as determined by laser diffraction e.g. with a Malvern Mastersizer 2000” (page 4 of instant specification) which is the same analyzer used by Richard, thus it is interpreted such that the reported size measurements of Richard are also Dn50. Richard also teaches oil-in-water emulsion cream preparation of 1,4-di(benzoxazol-2'-yl)benzene (examples A-C) thus teaching an oily phase and an aqueous phase. Richard also teaches incorporation of “38% aqueous dispersion of 1,4-Phenylene-bis-(2-benzoxazolyl) prepared according to Example 1” in an oil-in-water emulsion (example A). Richard also teaches that example A composition comprises Amphisol K. DSM evidentiary reference provides the evidence that Amphisol K is an oil-in-water emulsifier (page 1). Thus, Richard meets the “in the form of an oil-in-water (O/W) emulsion comprising an oily phase dispersed in an aqueous phase in the presence of an O/W emulsifier” limitation of the instant claim. DSM evidentiary reference provides the evidence that Amphisol K’s INCI name is “potassium cetyl phosphate” (phosphate ester) (page 2).
Regarding claim 2, Richard teaches that “a person skilled in the art will take care to choose this or these optional additional compounds and/or their quantities so that the advantageous properties intrinsic to the invention, and in particular the insolubility of the agents screening out UV radiation, are not altered by the planned addition(s)” (page 6) regarding UV filters listed in pages 5-6. Richard also teaches that such UV filters are chosen as described in patents including EP0893119 (Luther) (page 4 last paragraph). Luther teaches these UV filters as oil-soluble organic UV absorbers (claim 15) which can be octyl methoxy cinnamate (claim 16) and homosalate (para 35) among others. Luther teaches octyl methoxy cinnamate as Parsol MCX (para 65) at concentrations 2.7% (table 1) as well as other oil-soluble UVAs at 4% (table 4). Thus, Since Richard cites the Luther reference regarding UV-filter oil component of the invention, one of ordinary skill in the art would use the above concentrations regarding these compounds which meet the instant claim limitation of 0.1 to 30 wt %. 
Regarding claim 3, Richard teaches between 0.1% and 15% by weight for the insoluble organic compound (claim 8) which is 1,4-di(benzoxazol-2'-yl)benzene (claims 1-2). 
 Regarding claim 6, Richard teaches the 1,4-di(benzoxazol-2'-yl)benzene in a solid amorphous form in the first step of a synthesis example (example 1) where Richard recites “After recrystallization of the solid obtained from N-methylpyrrolidone and drying, 76.1 g of 1,4-phenylene-bis-(2-benzoxazolyl) are obtained (yield 81%) in the form of a pale yellow powder” (page 7). 
Regarding claim 7, Richard teaches preparation of an aqueous dispersion of 1,4-di(benzoxazol-2'-yl)benzene powder (example 1) which is interpreted to be a topical composition since Richard teaches  “applying to the skin an effective amount of the cosmetic composition” (page 7). 
Regarding claim 9, Richard oil-in-water emulsion cream preparation of 1,4-di(benzoxazol-2'-yl)benzene that comprises a total of 100 g of all ingredients combined (example B of the original document, also provided below). The oil components of example A are Sinnowax (Mixture of cetylstearyl alcohol and oxyethylenated cetylstearyl alcohol) at 7 g, Cerasynt (Mixture of glycerol mono- and distearate) at 2 g, cetyl alcohol at 1.5 g, polydimethylsiloxane at 1.5 g and Vaseline oil at 15 g which total to 27 g which is 27% which means the oil phase is at least at 10%.

    PNG
    media_image2.png
    383
    656
    media_image2.png
    Greyscale

Regarding claim 10, Richard teaches 27% by weight for the oily phase (example B) which is discussed above. 
Regarding claim 1, while Richard teaches particle size that are within the disclosed range (discussed above), it doesn’t specifically motivate using particles between 50 nm and 300 nm. 
Regarding claim 1, Herzog evaluates physical properties of organic particulate UV absorbers used in sunscreens and their UV-attenuating efficiency as function of particle size testing particles sizes in the range of 0.16 to 4 µm (abstract). Herzog concludes that 80 µm is the optimum size for UV-absorbing substances (abstract). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Richard and Herzog and achieve the instant invention. 1,4 di(benzoxazol-2'-yl)benzene taught by Richard is a UV absorber (abstract of Richard). Herzog provides the motivation that “With decreasing particle size the efficiency of the UV extinction of the dispersion increases up to a particle size of 80 nm. For particles smaller than 80 nm the UV extinction decreases again indicating an optimum at 80 nm” (abstract). While Herzog tests the MBBT compound in its evaluation which is not 1,4 di(benzoxazol-2'-yl)benzene, both compounds are known UV absorbers and to one of ordinary skill in the art, the broad teachings of Herzog would be instantly evident to be applicable to 1,4 di(benzoxazol-2'-yl)benzene. Thus, one would incorporate the teachings of Herzog into the teachings of Richard with a reasonable expectation of successfully achieving a product comprising 1,4 di(benzoxazol-2'-yl)benzene with a particle size of 80 nm. 
Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claimS 1-2 of U.S. Patent No. US7019020B2 (Hereinafter ‘020) in view of Herve Richard et al (WO2002039972A1, publication date: 05/23/2002, previously cited) (Hereinafter Richard) and Bernd Herzog et al (Physical properties of organic particulate UV absorbers used in sunscreens II. UV-attenuating efficiency as function of particle size Journal of Colloid and Interface Science 276 (2004) 354–363) (Hereinafter Herzog). 
Instant claims 1-4, 6-7 and 9-10 are obviated by claims 1-2 of ‘020 in view of Richard and Herzog. Richard teaches as discussed above.  Herzog teaches as discussed above. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of the reference application claims and Richard and Herzog. Richard teaches that its invention is “capable of absorbing both in the UN-A and in UN-B, in the form of fine particles of average size between 10 nm and 5 μm, which allow effective protection of the skin, the lips or the hair as well as other photosensitive materials against the unfavorable effects UV radiation” (page 3). Herzog motivation is discussed above. Thus, one would incorporate the teachings of Richard and Herzog into the claims of ‘020 with a reasonable expectation of successfully achieving a UV-blocking formulation. 
Response to Arguments
Applicant arguments against the rejections that are withdrawn are now moot. Applicant’s arguments against Richard will be addressed below since this reference is being used as the primary reference in the 103 rejection above. 
Applicant argues:
“In this regard, the Applicant submits that the particle size according to the amended claims imparts a patentable distinction to the pending claims as compared to the applied prior art references. As outlined in the examples the specific range of particle size now claimed herein is directly responsible for a particular technical effect. 
There exists no suggestion in any of the cited prior art references which could or even would have led a person ordinarily skilled in the art to recited particle size range, let alone providing a reasonable expectation of successfully achieving some improvement or advantage. 
In contrast to the herein claimed invention, Herve and/or Luther a person skilled in the art would have considered all particle sizes in the range of 10 nm to 5 pm as being equally suitable”. 
This argument is acknowledged but is not found persuasive. The new rejection above specifically motivates using 80 nm which is discussed above. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/               Primary Examiner, Art Unit 1613